DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al (US 2014/0043724) in view of JUN et al (US 2015/0213953).
Regarding claim 1, KANG teaches a multilayer ceramic capacitor (Fig. 1, 10) comprising: a multilayer body (Fig. 2, 10) including a plurality of dielectric layers (Fig. 2, 21) which are stacked and a plurality of internal electrode layers (Fig. 2, 22) which are stacked; and external electrodes (Fig. 2, 30), each connected to the plurality of internal electrode layers (Fig. 2); wherein the external electrodes each include a conductive resin layer (Fig. 2, 32a/32b) and a plated layer (Fig. 2, 33) on the conductive resin layer (Fig. 2); the conductive resin layer includes a resin portion ([0048]) and metal particles ([0048]) dispersed unevenly in a distribution differing from that of the conductive fillers in the conductive resin layer (Fig. 3, 32a vs 32b); and an abundance ratio of the metal particles to the resin portion is higher on a side of the plated layer of the conductive resin layer than on a side of the conductive resin layer adjacent to the multilayer body ([0046 and 0049]).  
However, KANG fails to teach conductive fillers dispersed in the resin portion.
JUN teaches an external electrode (Fig. 2, 130a) with a conductive resin layer (Fig. 2, 132) that includes a resin (Fig. 3, 32d), a metal particle  (Fig. 3, 32b), and conductive fillers (Fig. 3, 32a) dispersed in the resin portion (Fig. 3).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HONG to the invention of KANG, in order to protect the device from external shock as well as prevent plating solution from being infiltrated (JUN [0009]).
Regarding claim 4, KANG, as modified by JUN, further teaches that the metal particles include metal primary particles (JUN Fig. 3, 32b) and metal secondary particles (JUN Fig. 3, 32c) including the metal primary particles (JUN Fig. 3); and an average particle size of the metal primary particles is about one tenth or less of an average particle size of the conductive fillers (JUN [0018 and 0015] 1/5th – 1/20th in size difference).  
Regarding claim 5, KANG, as modified by JUN, further teaches that the average particle size of the conductive fillers is about 1 µm or more (JUN [0018]).  
Regarding claim 6, KANG, as modified by JUN, further teaches that the average particle size of the metal primary particles is about 0.1 µm or less (JUN [0015]).  
Regarding claim 7, KANG, as modified by JUN, further teaches that, in the resin portion, the metal particles are between 56the conductive fillers to provide an energization path between the conductive fillers (JUN Fig. 3).  
Regarding claim 8, KANG, as modified by JUN, further teaches that an ionization tendency of the metal particles is lower than an ionization tendency of the conductive fillers (JUN Fig. 3, more 32c on 32b than on 32a).  
Regarding claim 10, KANG, as modified by JUN, further teaches that each of the plurality of dielectric layers includes at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a main component (KANG [0042]).  
Regarding claim 13, KANG, as modified by JUN, further teaches that a total number of the plurality of dielectric layers is 15 or more and 700 or less (KANG Fig. 2).  
Regarding claim 14, KANG, as modified by JUN, further teaches that each of the plurality of internal electrode layers at least one of Ni, Cu, Ag, Pd, or Au, or an alloy including at least one of Ni, Cu, Ag, Pd, or Au (KANG [0043]).  
 Regarding claim 16, KANG, as modified by JUN, further teaches that a total number of the plurality of internal electrode layers is 15 or more and 200 or less (KANG Fig. 2).  
Regarding claim 17, KANG, as modified by JUN, further teaches that the plated layer includes a lower plated layer on the conductive resin layer and an upper plated layer on the lower electrode layer (JUN [0090]).  
Regarding claim 18, KANG, as modified by JUN, further teaches that the lower plated layer is a Ni-plated layer and the 58upper plated layer is a Sn-plated layer (JUN [0090]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al (US 2014/0043724) in view of JUN et al (US 2015/0213953) in further view of Kimura et al (US 2006/0044098).
Regarding claim 9, KANG fails to teach the claim limitations. 
Kimura teaches that the conductive resin layer includes an organometallic complex or metal ion ([0005]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kimura to the invention of KANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al (US 2014/0043724) in view of JUN et al (US 2015/0213953) in further view of OGATA et al (US 2017/0032895).
Regarding claim 11, KANG fails to teach the claim limitations. 
OGATA teaches that each of the plurality of dielectric layers includes at least one of a Mn compound, an Fe compound, a Cr compound, a Co compound, or a Ni compound as a sub-component ([0007]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OGATA to the invention of KANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 12, KANG fails to teach the claim limitations. 
OGATA teaches that a thickness of each of the plurality of dielectric layers is about 0.5 µm or more and about 10 µm or less ([0069]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OGATA to the invention of KANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 15, KANG fails to teach the claim limitations. 
OGATA teaches that a thickness of each of the plurality of internal electrode layers is about 0.2 µm or more and about 2.0 µm or less ([0047]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OGATA to the invention of KANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-3, The prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein an abundance ratio of the conductive fillers to the resin portion is equal or substantially equal on the side of the plated layer of the conductive resin layer and on the side of the conductive resin layer adjacent to the multilayer body” in combination with the other claim limitations. 

Additional Relevant Prior Art:
MOON et al (US 2015/0090483) teaches relevant art in Fig. 2-3.
HONG et al (US 2015/0170786) teaches relevant art in Fig. 2-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848